            Case 2:20-cv-00777-KJD-VCF Document 10 Filed 06/16/20 Page 1 of 1




1                                   MUNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      MARK PICOZZI,
4
                            Plaintiff,
5                                                           2:20-cv-00777-KJD-VCF
      vs.                                                   ORDER
6     STATE OF NEVADA, et al.,
7                            Defendant.
8           Before the Court is Plaintiff’s Motion for Extension of Time (ECF No. 9).
9           Plaintiff is requesting an extension of time to comply with the Court’s May 15, 2020 Order (ECF
10   No. 5). He states that he has not received the Court’s June 3, 2020 Order (ECF No. 8) but only the docket
11   sheet text of the June 3rd Order.
12          Plaintiff states that because of the COVID-19 pandemic, High Desert State Prison has been under
13   lock down since March 18, 2020 and does not know when the lock down will be lifted. At this time,
14   Plaintiff does not have access to a lawyer or a paralegal for legal advice.
15          Sufficient reason has been given to grant the instant motion.
16          Accordingly, and for good cause shown, IT IS HEREBY ORDERED that Plaintiff’s Motion for
17   Extension of Time (ECF No. 9) is GRANTED.
18          IT IS FURTHER ORDERED that plaintiff has until August 17, 2020, to file an objection to either
19   this Court’s May 15, 2020 Order (ECF No. 5) and/or June 3rd Order (ECF No. 8).
20          IT IS FURTHER ORDERED that Plaintiff has until August 17, 2020, to file an amended complaint
21   addressing the issues the Court discussed in its May 15, 2020 Order (ECF No. 5).
22          The Clerk’s office is directed to mail a copy of this order and ECF No. 8 to plaintiff.
23          DATED this 16th day of June, 2020.
                                                                   _________________________
24
                                                                   CAM FERENBACH
25                                                                 UNITED STATES MAGISTRATE JUDGE
